                      Case 4:21-cv-01126-WIA Document 30 Filed 09/22/21 Page 1 of 3
NAME, ADDRESS&TELEPHONENUMB EROFATTORN EY(S)ORPRO SE

      ,   .
 ,·




AITORNEY(S) FOR:

                                       UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF PENNSYLVANIA
                                                                CASE NUMBER:
Phazon M. Bolton
                                     Ace
                                   SCA fEIVED                    4 :21-CV-0 1126
                                         'AN,otv Plaintiff(s)
                                  A
                                                                    ST ATEME T OF CONSENT TO PROCEED
Sgt. Stamm, et al.                                                BEFORE A UNITED STATES MAGISTRATE JUDGE
                                                                     (For use in Direct Assignment of Civil Cases to
                                                                                Magistrate Judges Only)

THIS CONSENT FORM SHALL BE USED ONLY FOR CASES IN WHICH A MAGISTRATE JUDGE IS I ITIALLY
                    ASSIGNED PURSUANT TO STANDING ORDER 2021-08

In accordance with Standing Order 21-8 , Fed.R.Civ.P. 73 and 28 U.S.C. § 636(c), the above-captioned civil matter has
been assigned to Magistrate Judge     Jtf$~ L Ar/;ud /e                            . All parties to the above-captioned civil
matter are to select one of the following two options and return the Consent Form to consents@pamd.uscomts. gov or mail to
Clerk's Administrative Assistant, Clerk's Office, U.S. Distiict Cowt, P.O. Box 1148, Scranton, PA 18501-1148, within 30 days
from the date the Consent Form was sent. This Consent Form was sent on -
                                                                       08/05/2
                                                                         - -1- - - -

          The party or parties listed below to the above-captioned civil matter consent pursuant to the provisions of
          Standing Order 21 -8, 28 U.S.C. § 636(C) and Fed.R. Civ.P. 73(b ), to have the assigned Magistrate Judge conduct all
          further proceedings in this case, incl uding trial and entry of final judgment.

          Any appeal from a judgment of the assigned Magistrate Judge shall be taken to the United States Court of Appeals
          in the same manner as an appeal from any other judgment of the District Court in accordance with 28 U.S .C.
          § 636(c)(3).


•         The party or parties listed below to the above-captioned civil matter do not consent to proceed before the
          assigned Magistrate Judge. The case will be randomly assigned to a District Judge, within the Middle District of
          Pennsylvania, but not necessarily in the location in which the case was filed.

          The party or parties listed below acknowledge that they are free to decline consent without adverse substantive
          consequences.
Name of Counsel (OR Party if Pro Se)
 ;%;,r#l'l     di.    7Jd// p/t



NOTICE TO COUNSEL FROM CLERK:
All parties having consented to proceed before the assigned Magistrate Judge, this case will remain assigned to United
States Magistrate Judge    /11/ltJl/?t Z     ArbC/c,,1/e                       for all further proceedings.
                     STATEMENT OF CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE
                               (For use in Direct Assignment of Civil Cases to Magistrate Judges only)
                              Case 4:21-cv-01126-WIA Document 30 Filed 09/22/21 Page 2 of 3


  ~P.2'£7/'1   t1. 27/f

,, 5Cf   Coet! Tow#fA~~                                             HARPJSBURG PA                  1.71

, kT-~15t                                   Cieri'> Ad)1f1/1lS-&a/fJJ,-~Yfi;-Jlii1t;1~M7              Rf:R~i·

  1 ke//ey /Jr/v~                                         Cleri'f 01/?ce
 CoaI Tc:, w//f j,7       /""' / 7-J't ·?             /JJ.rfr /c I- Co u, I:
                                                {/, f >
                                             f. tJ. /Jo~ · /II/?                                       RECErV1::D
                                                                                                      SCRANTON
                                            Jcr~n-hn, /JA, /.?StJ/-//1/;?                                            2021




                                                                                      u Inmate Mai1 1)1.. _ DEFi. JF CORRECTIONS"
                                                                     i,l,jll 1jij,,11 ,;,;il' 1'1i1ll1 11111ii1il111i111i1i1ii ,i11:i1i1i1I .
                    Case 4:21-cv-01126-WIA Document 30 Filed 09/22/21 Page 3 of 3
NAME,ADDRESS & TELEPHONE NUMBER OF ATTORNEY(S) ORPROSE




ATTORNEY(S) FOR:

                                        UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF PENNSYLVANIA
                                                                      CASE NUMBER:
Phazon M. Bolton
                                                                      4:21-CV-01126
                                                       Plaintiff(s)
                               v.
                                                                         STATEMENT OF CONSENT TO PROCEED
Sgt. Stamm, et al.                                                     BEFORE A UNITED STATES MAGISTRATE JUDGE
                                                                          (For use in Dfrect Assignment of Civil Cases to
                                                     Defendant(s).                   Magistrate Judges Only)

THIS CONSENT FORM SHALL BE USED ONLY FOR CASES IN WHICH A MAGISTRATE JUDGE IS INITIALLY
                    ASSIGNED PURSUANT TO STANDINGORDER2021-08

In accordance with Standing Order 21-8, Fed.R.Civ.P. 73 and 28 U.S.C. § 63 6(c), the above-captioned civil matter has
been assigned to Magistrate Judge,________________ . All parties to t11e above-captioned civil
matter are to select one of the following two options and retnm the Consent Form to consents@,pamd.tcscomts.gov or mail to
Clerk's Administrative Assistant, Clerk's Office, U.S. District Comt, P.O. Box 1148, Scranton, PA 18501-1148, within 30 days
                                                                                      /2:.,_1____
from the date the Consent F01m was sent. 1hls Consent Form was sent on -'0°"8'--'/0"'5"'

        The party or parties listed below to the above-captioned civil matter consent pursuant to the provisions of
        Standing Order 21-8, 28 U.S.C. § 636(C) and Fed.R.Civ.P. 73(b), to have the assigned Magistrate Judge conduct all
        further proceedings in this case, including trial and entry offmaljudgment.

        Any appeal from a judgment of the assigned Magistrate Judge shall be taken to the United States Court of Appeals
        in the same manner as an appeal from any other judgment of the District Court in accordance With 28 U.S.C.


□
        § 636(c)(3).
        The party or parties listed below to the above-captioned civil matter do not consent to proceed before the
        assigned Magistrate Judge. The case will be randomly assigned to a District Judge, within the Middle District of
        Pennsylvania, but not necessarily in the location in which the case was filed.

        The party or patties listed below acknowledge that they are free to decline consent without adverse substantive
        consequences.
Name of Counsel (OR Party ifPro Se)                    Signature and Date                  Counsel for (Name of Party or Parties)
 �w�i- Si.. k.t                                � '1 {2'I:. I 'Lt                             &\,:.@¼.� K,Mkv<,



NOTICE TO COUNSEL FROM CLERK:
All parties having consented to proceed before the assi gned Magistrate Judge, this case will remain assigned to United
States Magistrate Judge                                                              for all fi.uther proceedings.
                   STATEMENT OF CONSENT TO PROCEED BEFORE A UN ITED STATES MAGISTRATE JUDGE
                             (For use in Direct Assignment of Civil Cases to Magistrate Judges only)
